PER CURIAM.
Appellant, Richard McClintock, defendant below, appeals the entry of a non-final Order Denying Defendant’s Motion for Exemption. That order is not an ap-pealable order. See Second Shift, Inc. v. Great W. Life & Annuity Ins. Corp., 797 So.2d 1287 (Fla. 4th DCA 2001) (holding that this court lacks jurisdiction to entertain an appeal of a non-final order denying a motion to dissolve a writ of garnishment).
A Final Judgment of Garnishment was subsequently entered by the trial judge. This judgment was not appealed and no amended notice of appeal has been filed. This court lacks jurisdiction to entertain an appeal of the final order through the earlier notice. See Greenwood v. City of Delray Beach, 543 So.2d 451 (Fla. 4th DCA 1989)(where appeal of non-final order was pending and final order entered thereafter, appellate court lacked jurisdiction to entertain appeal of final order where no amended notice of appeal had been timely filed); see also Smith v. Fla. Dep’t of Corr., 763 So.2d 1264 (Fla. 1st DCA 2000). This court lacks jurisdiction because no amended notice of appeal has been filed in this case. We, therefore, dismiss this appeal.

Dismissed.

STEVENSON, C.J., SHAHOOD and GROSS, JJ., concur.